Citation Nr: 0718479	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-16 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date prior to August 31, 
1999, for the award of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date prior to August 31, 
1999, for the grant of a total rating based upon individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to an earlier 
effective date for service connection for post-traumatic 
stress disorder (PTSD) and the grant of a total rating based 
upon individual unemployability due to service-connected 
disability (TDIU).  


FINDINGS OF FACT

1.  In a January 2003 rating decision, the RO granted service 
connection for PTSD and assigned a 70 percent evaluation, 
effective August 31, 1999.  The veteran was notified of this 
decision in January 2003; however, the veteran did not 
express disagreement with the effective date.

2.  In a January 2003 rating decision, the RO granted a total 
disability rating based on individual unemployability (TDIU), 
effective August 31, 1999.  The veteran was notified of this 
decision in January 2003; however, the veteran did not 
express disagreement with the effective date.

3.  There have been no specific allegations of error in the 
January 2003 rating decision.


CONCLUSIONS OF LAW

1.  There is no legal entitlement to an effective date 
earlier than August 31, 1999, for the grant of service 
connection for post-traumatic stress disorder (PTSD).  
38 U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.400, 20.1103 (2006).

2.  There is no legal entitlement to an effective date 
earlier than August 31, 1999, for the grant of total 
disability rating based on individual unemployability (TDIU).  
38 U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.400, 20.1103 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due to the similar evidence related to the claims, as well as 
the similar disposition of the issues, the Board will address 
them in a common discussion.

In a rating decision dated January 2003, the RO granted 
service connection for PTSD and assigned a 70 percent 
evaluation, effective August 31, 1999.  In the same rating 
decision, the RO also granted a TDIU with an effective date 
of August 31, 1999.  In March 2004, the veteran filed 
informal claims seeking earlier effective dates for his 70 
percent evaluation for PTSD and TDIU.  

Generally the effective date for an award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If service connection is 
granted based on a claim received within one year of 
separation from active duty the effective date will be the 
day following separation.  Id.  A TDIU claim is a claim for 
increased compensation, and the effective date rules for 
increased compensation apply to a TDIU claim.  See Hurd v. 
West, 13 Vet. App. 449 (2000).  The effective date of an 
increased rating for disability compensation will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred, if a claim is received 
within one year from such date; otherwise, the effective date 
is the date of receipt of the claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The veteran had one year from the January 2003 rating 
decision to submit a notice of disagreement with the 
effective dates.  See 38 U.S.C.A. § 7105(b), (c) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2006).  The claims folder 
contains no such communication, and the veteran has not 
claimed that he submitted a timely notice of disagreement 
with the decision assigning effective dates for service 
connection for PTSD and the assignment of a TDIU.  

Since there was no timely notice of disagreement, the 
decision establishing August 31, 1999, as the effective date 
for service connection for PTSD and a TDIU is final.  Once a 
decision as to an effective date becomes final, the only 
route to an earlier effective date is through successful 
showing of clear and unmistakable effort (CUE) in the 
decision that established the disputed effective date.  Rudd 
v. Nicholson, 20 Vet. App. 292 (2006).

The veteran and his representative have not specified any 
error in the decision assigning effective dates for service 
connection for PTSD and a TDIU.  In this case, the decision 
awarding effective dates are final.  There can be no 
freestanding claim to an earlier effective date.  Rudd v. 
Nicholson, at 300.  The Rudd Court held that it was error for 
the Board to entertain such a claim, and indicated that the 
proper course of action was for the Board to dismiss the 
appeal.  Id.  As the Rudd Court also noted, a veteran in 
these circumstances is not without recourse, he can choose to 
make a future claim of clear and unmistakable error in the 
final decision establishing effective dates.  In any event, 
the Board is required to dismiss the instant appeal.

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  

VA Is not required to provide VCAA notice under 38 U.S.C.A. § 
5103(a) where undisputed facts render the claimant ineligible 
for the claimed benefit.  The General Counsel has held that 
VA is not required to assist a claimant in developing 
evidence to substantiate a claim where there is no reasonable 
possibility that such aid could substantiate the claim 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 
59989 (2004).

Similarly, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controlled by law, and the facts are not 
in dispute.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

In the instant case, the relevant facts are not in dispute, 
and the law is controlling.  Accordingly, the VCAA is not 
applicable.  


ORDER

An effective date prior to August 31, 1999, for a grant of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) is dismissed.  

An effective date prior to August 31, 1999, for the grant of 
a total rating based upon individual unemployability due to 
service-connected disability (TDIU) is dismissed.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


